Citation Nr: 0621519	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Justin Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran did not engage in combat with the enemy.

3.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

4.  The veteran does not have PTSD as the result of a 
verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information as well as any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was provided with a VCAA 
notification letter in October 2002, prior to the initial 
unfavorable AOJ decision issued in April 2003.  He was also 
provided with additional VCAA notice in a January 2005 
letter.  The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice informed the veteran of the evidence 
necessary to establish entitlement to service connection for 
PTSD.  The October 2002 and January 2005 letters further 
advised the veteran of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Finally, the January 2005 letter 
advised the veteran to submit any evidence in his possession 
that pertained to his claim.  Thereafter, his claim was 
readjudicated in a July 2005 supplemental statement of the 
case.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim in the October 2002 
letter, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the VA's duty to assist, the Board observes 
that the veteran's service medical records, service personnel 
records, private medical records, VA treatment reports, a 
December 2002 VA examination report, the historical reports 
of the 2nd Battalion, 72nd Armor and the 2nd Infantry Division 
were reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claim.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  Moreover, the veteran was provided with a VA 
examination in December 2002 in order to adjudicate his 
service connection claim. 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

The veteran contends that, while serving in Korea, he was 
exposed to multiple traumatic events.  Specifically, he 
alleges that, while serving as a supply truck driver near the 
DMZ, his convoy was attacked by a mortar round.  He also 
alleges that while checking his truck during a monsoon, he 
slipped and fell on his back, causing him to think that his 
back was broken.  He claims that such traumatic experiences 
resulted in his current diagnosis of PTSD.  Therefore, the 
veteran contends that service connection is warranted for 
PTSD. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).    Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. § 
3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In August 2002, the veteran was given a mental status 
examination by Dr. Branham, his private physician.  Dr. 
Branham described the veteran as having an affect that ranged 
from being appropriate to somewhat distant, with impaired 
judgment in the sense that he is often strongly suspicious of 
other people.  In addition, he noted the veteran has 
nightmares and flashbacks to his time in Korea.  As such, he 
diagnosed the veteran as having PTSD with concentration 
impairment and employment impact.

A December 2002 VA examination report reveals that the 
examiner reviewed the claims file in connection with the 
veteran's examination.  The examiner noted that the veteran 
sees a private psychiatrist once a month.  The veteran 
reported that in March 1971, his convoy was exposed to a 
mortar attack while driving supplies to a site near the DMZ.  
He reported that he was forced to run out of his truck and 
into the closest ditch, where he watched several mortars land 
amongst the trucks, and saw one mortar hit a truck. 

The examiner noted that the veteran witnessed and experienced 
an extremely traumatic event that included actual or 
threatened death or serious injury to himself and others and 
he is re-experiencing this with nightmares, flashbacks, and 
intrusive thoughts.  The examiner also reported that the 
veteran avoids thinking about the event and avoids things 
that remind him of it.  He also noted the veteran has lost 
interest in hobbies and social activities, feels detached and 
estranged from others, has a sleep disturbance and is 
irritable with outbursts of anger.  Additionally, it was 
noted that the veteran is hypervigilant, anxious and easily 
startled.  The examiner stated that the veteran meets the 
DSM-IV (American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) 
criteria for PTSD. 

An August 2003 VA treatment record reflects that the veteran 
reported serving in Korea between July 1970 and August 1971.  
The veteran once again described his experience of being 
subjected to a mortar attack in Korea.  Additionally, the 
veteran stated that he had another traumatic experience when 
he slipped and fell while checking on a truck.  At the time, 
the veteran thought he had broken his back.  The social 
worker noted that the veteran reported a history of symptoms 
consistent with PTSD, to include re-experiencing symptoms, 
distressing dreams, loss of interest in activities, feelings 
of being cut off from other people, hyper arousal, 
irritability and anger.  The VA social worker indicated that 
the results of the evaluation support a primary Axis I 
diagnosis of military-related PTSD.  The final Axis I 
diagnosis was PTSD related to a combination of military 
service and employment in law enforcement.

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD.  As noted previously, the August 
2003 social worker diagnosed the veteran's PTSD as military 
related.  Additionally, the veteran's private physician 
indicated that the veteran "has PTSD symptomatology 
referable to his service time in Korea and therefore a direct 
result of that time."  Moreover, the December 2002 VA 
examiner diagnosed PTSD in consideration of the veteran's 
alleged stressor of experiencing a mortar attack on his 
convoy.  As such, the Board finds there are nexus opinions of 
record.  The remaining element of the veteran's PTSD claim is 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.303(f).  With regard to 
this PTSD element, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

The veteran's Report of Transfer or Discharge (Form DD 214) 
reveals the veteran served on active duty from August 1969 to 
February 1972.  Such form indicates 1 year and 1 month of 
foreign and/or sea service in the EUSA (Eighth United States 
Army).  His last duty assignment and major command was Third 
US Army, Fort Stewart, Georgia.  Such also reflects that he 
received the National Defense Service Medal and the Armed 
Forces Expeditionary Medal.  Such medals are not recognized 
as a decoration that may serve as evidence that the veteran 
engaged in combat.  See Adjudication Procedure Manual, M21-1, 
Part III, para. 5.14(b)(1).  The veteran's DD 214 form also 
shows that his military occupational specialty was a 
truckmaster. 

The veteran's service personnel records reflect that the 
veteran served under the USARPAC (United States Army Pacific 
Command) in Korea from July 1970 to August 1971.  Such 
records also demonstrate that the veteran served as a heavy 
truck driver, ammunition specialist, and armor recon 
specialist in the 2nd Battalion, 72nd Armor, 2nd Infantry 
Division, while serving in Korea.  Additionally, the veteran 
served as a heavy truck driver in the 1st Battalion, 73rd 
Armor, also of the 2nd Infantry Division.
 
As such, the Board finds that the evidence of record does not 
support the conclusion that the veteran engaged in combat 
with the enemy.  Specifically, his personnel records are 
negative for any decoration or award signifying combat and 
such records indicate a military occupational specialty of 
truckmaster.  Based on the foregoing, the Board finds that 
the veteran did not engage in combat with the enemy.  
Therefore, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Morneau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases as 
here, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

The veteran has contended that, while serving in Korea as a 
truck driver, he was exposed to two significant traumatic 
stressors, specifically a mortar attack while on a trip to 
the DMZ and a fall which injured his back.  However, the 
Board finds that there is no evidence of record verifying 
such stressors.  

The Board notes that the RO attempted to verify the veteran's 
contentions by obtaining the historical reports of the 2nd 
Battalion, 72nd Armor from January 1970 to June 1971, and the 
historical reports of the 2nd Infantry Division from 1970 
from the United States Armed Services Center for Unit Records 
Research (USASCRUR).  A December 2004 response from USASCRUR 
stated "the histories did not document that personnel of the 
unit volunteered to participate in various missions to the 
DMZ.  Nor did the history show that elements of the unit went 
to the DMZ.  The available U.S. Army casualty data base does 
not list [the veteran] as ill, injured or wounded during his 
military service."  In addition, USASCRUR sent copies of the 
historical reports submitted by the 2nd Battalion, 72nd Armor 
covering January 1970 to June 1971 and the 2nd Infantry 
covering 1970.  Such reports also failed to confirm the 
veteran's contentions.  

Additionally, while the veteran's service medical records do 
note a lumbosacral strain, there is no evidence which 
corroborates the veteran's account of the injury.  Therefore, 
inasmuch as VA is unable to confirm that any of the veteran's 
alleged stressors actually took place, he is unable to meet 
one of the criteria necessary in order to establish 
entitlement to service connection for PTSD.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


